DETAILED ACTION
This office action is responsive to the applicant’s response filed 9/23/2021.  The application contains claims 1-8, 10-18, 20-22, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. [US 2016/0228091 hereinafter Chiang] in view of Suzuki et al. [WO 2019/142248, hereinafter Suzuki] further in view of Murphy et al. [US 2016/0007965 A1, hereinafter Murphy]

	Chiang teach an apparatus, comprising:
a processing device in operative communication with an ultrasound device, the processing device (Fig. 1, Fig. 9A, [006], “medical ultrasound imaging system … computer having at least one processor”) configured to:
display on a touch-sensitive display screen of the processing device (Fig. 1, 104, [0006], “touchscreen display”, [0100]): 
an ultrasound image (Fig. 37-38, [0113], “tracings of objects (such as organs, tissues, etc.) displayed as ultrasound images on the touchscreen display 104 of the medical ultrasound imaging equipment”);
a target region identifier (3708) superimposed on the ultrasound image (Fig. 37-38, [0241], “color coded information 3708, is overlaid on the 2-dimensional image 3710”); 
use [touch input] to control first, second, and third degrees of freedom of the target region identifier (3708, Fig. 3A shows a variety of gestures to control the ultrasound viewing parameters as shown in Fig. 3B; the gestures change the angles of the ultrasound beamforming and the angle of ultrasound that is shown in the display as references in Fig. 3C-3K, 3I-3J and described in [0102], [0105], [0108]; the view of color coded information 3708 of Fig. 37 about multiple angles can be adjusted using said touch input) ; and
configure the ultrasound device to collect color Doppler ultrasound data based on the target region identifier (3708; Fig. 37; [0241], 'FIG. 37 illustrates a color Doppler mode of operation with a modular ultrasound imaging system in accordance with one embodiment of the invention. The touchscreen display of tablet 3700 displays images obtained by color Doppler mode of operation. A 2-dimensional image window 3706 is used as the base display. The color coded information 3708, is overlaid on the 2-dimensional image 3710 ... Higher frequencies may be generated by rapid flow and can be displayed in lighter colors, while lower frequencies are displayed in darker colors. Flexible frequency controls 3704, and color Doppler scan information 3702, may be displayed on the tablet display 3700”).
Chiang do not explicitly teach a first icon; and a second icon, use the first icon independently of the second icon to control first and second degrees of freedom of the target region; use the second icon independently of the first icon to control a third degree of freedom of the target region identifier.
Suzuki teach a first icon and a second icon (Fig. 4, 34C, 34a, 32a, Fig. 5A-5D); use the first icon independently of the second icon to control first and second degrees of freedom of the target region (Fig. 4, 34C, Fig. 5D,  P.4, “It has a shape in which four arrow buttons 34a to 34c and one drag button 35 for performing a drag operation are combined”, P.5-6, “When the operator places the pointer of the mouse 14 on the drag button 35 of the fourth icon 32 d and performs a drag operation, the position of the model pattern 31 is moved by the amount of the drag operation in the direction of the drag operation”, “Although the four second icons 32 b are arranged in the example of FIGS. 3 and 4, the number of second icons 32 b may be three or less or five or more”, 4 arrow icon that is associated with two different parameters), use the second icon independently of the first icon to control a third degree of freedom of the target region identifier  (Fig. 4, 34a, 32a Fig. 5A-5C, P.4, “first icon 32a includes two arrow buttons 34a and 34b facing diagonally outside and inward of the model pattern 31, and a drag button 35 located at the center of the two arrow buttons 34a and 34b”, P.5- “When the operator places the pointer of the mouse 14 on the drag button 35 of the second icon 32 b and performs a drag operation in the outward direction of the bump 33, the bumps 33 of the model pattern 31 are selected according to the operation amount of the drag operation”, 2 arrow icon that is associated with the ability to change a parameter). 
Chiang and Suzuki are analogous art to the claimed invention because they are from a similar field of endeavor of allowing the user to control a target area of the displayed content. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang to include a first and a second icons that could be used independent of each other to modify the target region identifier resulting in resolutions as disclosed by Suzuki with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chiang as described above to provide a simple and easy form of input that allow performing all of the traditional view control using at least one icon for finely adjusting the size and/or position of the model pattern superimposed on the component image on the screen of the display device which will provide the user with a simpler input form that increase the user satisfaction and save the user time and effort (Suzuki, P.1, Paragraph 6).
Chiang and Suzuki do not explicitly display on a touch-sensitive display screen of the processing device: a first icon; and a second icon.
Murphy is in the field of a portable ultrasound interface (Title and Abstract) and teaches a first icon (top line of gate 371) located on a target region identifier (area within gate 371; Fig. 8; [0117]); and 
a second icon (bottom line of gate 371) located on the target region identifier (area within gate 371; Fig. 8; [0117]); 
wherein use gestures means to use the first and second icons (gate 371) to control three degrees of freedom of the target region identifier (area within gate 371; Fig. 8; [0117], 'FIG. 8 illustrates gesture control, of the type discussed above, of portable ultrasound system 100 during the task of blood flow analysis. Ultrasound examinations may include measuring the blood flow in a vessel 361. An operator positions gate 371 on the vessel 361 for which blood flow is to be measured. In order to align the gate 371 with vessel 361, an operator adjusts the position of gate 371, the size of gate 371, and/or the angle of gate 371. Portable ultrasound system 100 replaces the traditional controls for adjusting these parameters (e.g., knobs) with gestures performed on touchpad or touchscreen 110. This has the advantage of allowing a user to align gate 371 with a single hand. The user is also able to adjust position, size, and/or angle simultaneously (e.g., a user performs multiple gestures at the same time)'; [0118], 'A user enters a mode for blood flow analysis. An image of vessel 361 is displayed to the user. The image may be displayed on one or more of main screen 130, touchscreen 120, or touchpad or touchscreen 110'; [0118]-[0119] further describe a variety of gestures that allow for three degrees of freedom in the control; therefore the top and bottom lines of the gate 371 act as icons to adjust the image of the target region of the blood vessel, which can also be displayed on touchscreen 110).
Chiang-Suzuki, and Murphy are analogous art to the claimed invention because they are from a similar field of endeavor of ultrasound imaging devices. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang-Suzuki to include a first and a second icons over a touch screen that accept touch inputs that could be used to modify the target region identifier resulting in resolutions as disclosed by Murphy with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chiang-Suzuki as described above to provide a simple and easy form of input over Chiang-Suzuki touch screen that allow performing all of the traditional view control in a more efficient way using one more intuitive control device, rather than three (Murphy; [0117]-[0118]).

With regard to Claim 2,
	Chiang-Suzuki-Murphy teach the apparatus of claim 1, wherein the processing device is configured, when using the first and second icons (Murphy, gate 371) to control the first, second, and third degrees of freedom of the target region identifier (Murphy Fig. 8; [0119], there is no limit to the number of gestures which may be performed simultaneously (e.g., a user may position, size, and rotate gate 371 all at the same time, Suzuki, Fig. 3-4, Fig. 5A-5D), to:
use the first icon (Murphy top line of gate 371, Suzuki, Fig. 4, 34C, Fig. 5D) to control a height of the target region identifier and an angle of two opposite sides of the target region identifier (Murphy Fig. 8 shows the top line of gate 371 which is capable of controlling the height, and can be used to help control the angle, as described in [0118]-[0119], Suzuki, Fig. 4, 34C, Fig. 5D); and use the second icon (Murphy bottom line of gate 371, Suzuki, Fig. 4, 34a, 32a Fig. 5A-5C) to control a width of the target region identifier (Murphy Fig. 8 shows the bottom line of gate 371 which is capable of controlling the width, as described in [0118]-[0119], Suzuki, Fig. 4, 34a, 32a Fig. 5A-5C).

With regard to Claim 3,
	Chiang-Suzuki-Murphy teach the apparatus of claim 2, wherein the processing device is configured, when configuring the ultrasound device to collect the color Doppler ultrasound data based on the target region identifier (Chiang, 3708; Fig.37-39; [0241], “FIG. 37 illustrates a color Doppler mode of operation with a modular ultrasound imaging system in accordance with one embodiment of the invention. The touchscreen display of tablet 3700 displays images obtained by color Doppler mode of operation. A 2-dimensional image window 3706 is used as the base display. The color coded information 3708, is overlaid on the 2-dimensional image 3710 ... Higher frequencies may be generated by rapid flow and can be displayed in lighter colors, while lower frequencies are displayed in darker colors. Flexible frequency controls 3704, and color Doppler scan information 3702, may be displayed on the tablet display 3700”, Murphy, [0107]), to configure the ultrasound device to collect the color Doppler ultrasound data based on a region of the ultrasound image covered by the target region identifier and the angle of the two opposite sides of the target region identifier (Chiang, Fig. 38 describes the process for adjusting the beamforming angle using the touch screen; Fig. 37 shows the angle of the color coded information 3708 aligned with the flow; [0192], “the capacitive multi-touch and AVAH LCD screen may enable a user to view the image from multi angles without losing resolution”, Fig. 3I-3J; [0107], “As can be seen from FIG. 3C-3H, there has to be motion in the direction of the beam; if the flow is perpendicular to the beam, there is no relative motion from pulse to pulse receive, there is no flow detected. These differences can be measured as a direct time difference or, more usually, in terms of a phase shift from which the 'Doppler frequency' is obtained. They are then processed to produce either a color flow display or a Doppler sonogram. In FIG. 3C-3D, the flow direction is perpendicular to the beam direction, no flow is measured by Pulse Wave spectral Doppler. In FIG. 3G-3H when the ultrasound beam is steered to an angle that is better aligned to the flow, a weak flow is shown in the color flow map, and in addition flow is measured by Pulse Wave Doppler. In FIG. 3H, when the ultrasound beam is steered to an angle much better aligned to the flow direction in response to a moving, the color flow map is stronger, in addition when the correction angle of the PWD is placed aligned to the flow, a strong flow is measured by the PWD”, Murphy, [0106]-[0107]).

With regard to Claim 4,
	Chiang-Suzuki-Murphy teach the apparatus of claim 2, wherein the processing device is configured, when using the first icon to control the height of the target region identifier and the angle of the two opposite sides of the target region identifier (Murphy, Fig. 8 shows the top line of gate 371 which is capable of controlling the height, and can be used to help control the angle, as described in [0118]-[01191], Suzuki, Fig. 3-4, Fig. 5D, using the 4 arrow icon allow the user to control first and second degree of freedom), to:
detect a dragging movement covering a distance in a vertical direction across the touch-sensitive display screen (Murphy, touchscreen 110; Fig. 7-8; [0118] describes pinching fingers to move the top line of gate 371 in a vertical direction, Fig. 4, 34C, Fig. 5D,  P.4, “It has a shape in which four arrow buttons 34a to 34c and one drag button 35 for performing a drag operation are combined”, P.5-6, “When the operator places the pointer of the mouse 14 on the drag button 35 of the fourth icon 32 d and performs a drag operation, the position of the model pattern 31 is moved by the amount of the drag operation in the direction of the drag operation”, “Although the four second icons 32 b are arranged in the example of FIGS. 3 and 4, the number of second icons 32 b may be three or less or five or more”, 4 arrow icon that is associated with two different parameters (degrees off freedom)), wherein the dragging movement begins on or within a threshold distance of the first icon, and change the height of the target region identifier based on the distance in the vertical direction covered by the dragging movement (Murphy, [0118], “The user positions gate 365 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user's fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. Pinching in (e.g., bringing the two fingers closer together) reduces the distance between the two parallel lines of gate 371. Pinching out (e.g., moving the two fingers further apart) increases the distance between the two parallel lines of gate 371”; [0119]; selecting the top line of gate 371 would be within a threshold distance as broadly defined (e.g. screen display area), and vertical movement of the fingers would change the height, Suzuki, Fig. 4, 34C, Fig. 5D,  P.4, “It has a shape in which four arrow buttons 34a to 34c and one drag button 35 for performing a drag operation are combined”, P.5-6, “When the operator places the pointer of the mouse 14 on the drag button 35 of the fourth icon 32 d and performs a drag operation, the position of the model pattern 31 is moved by the amount of the drag operation in the direction of the drag operation”, “Although the four second icons 32 b are arranged in the example of FIGS. 3 and 4, the number of second icons 32 b may be three or less or five or more”, 4 arrow icon that is associated with two different parameters).

With regard to Claim 5,
Chiang-Suzuki-Murphy teach the apparatus of claim 2, wherein the processing device is configured, when using the first icon to control the height of the target region identifier and the angle of the two opposite sides of the target region identifier (Murphy, Fig. 8 shows the top line of gate 371 which is capable of controlling the height, and can be used to help control the angle, as described in [0118]-[0119], Suzuki, Fig. 3-4, Fig. 5D, using the 4 arrow icon allow the user to control first and second degree of freedom), to:
detect a dragging movement covering a distance in a horizontal direction across the touch-sensitive display screen (Murphy, touchscreen 110; Fig. 7 & 8; [0118] describes pinching fingers to move the top line of gate 371 in a vertical and/or horizontal direction), wherein the dragging movement begins on or within the threshold distance of the first icon; and change the angle of the two opposite sides of the target region identifier based on the distance in the horizontal direction covered by the dragging movement (Chiang, Fig. 3C-3G, 3J-3I, [0108], Murphy, [0118], 'The user positions gate 365 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user's fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. Pinching in (e.g., bringing the two fingers closer together) reduces the distance between the two parallel lines of gate 371. Pinching out (e.g., moving the two fingers further apart) increases the distance between the two parallel lines of gate 371”; [0119]; selecting the top line of gate 371 would be within a threshold distance as broadly defined (e.g. screen display area), and a vector of horizontal movement of the fingers is capable of changing the angle, Suzuki, Fig. 5D). 

With regard to Claim 6,
Chiang-Suzuki-Murphy teach the apparatus of claim 2, wherein the processing device is configured, when using the second icon to control the width of the target region identifier (Murphy, Fig. 8 shows the bottom line of gate 371 which is capable of controlling the width, as described in [0118]-[0119], Suzuki, Fig. 5B), to:
detect a dragging movement covering a distance in a horizontal direction across the touch-sensitive display screen (Murphy, touchscreen 110; Fig. 7 & 8; [0118] describes pinching fingers to move the bottom line of gate 371 in a horizontal direction, Suzuki, Fig. 4, 34a, 32a Fig. 5A-5C, P.4, “first icon 32a includes two arrow buttons 34a and 34b facing diagonally outside and inward of the model pattern 31, and a drag button 35 located at the center of the two arrow buttons 34a and 34b”, P.5- “When the operator places the pointer of the mouse 14 on the drag button 35 of the second icon 32 b and performs a drag operation in the outward direction of the bump 33, the bumps 33 of the model pattern 31 are selected according to the operation amount of the drag operation”, 2 arrow icon that is associated with the ability to change a parameter), wherein the dragging movement begins on or within the threshold distance of the second icon; and change the width of the target region identifier based on the distance in the horizontal direction covered by the dragging movement (Murphy, [0118], “The user positions gate 365 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user's fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. Pinching in (e.g., bringing the two fingers closer together) reduces the distance between the two parallel lines of gate 371. Pinching out (e.g., moving the two fingers further apart) increases the distance between the two parallel lines of gate 371”; [0119], selecting the bottom line of gate 371 would be within a threshold distance as broadly defined, and a horizontal movement of the fingers is capable of changing the width, Suzuki Fig. 4, 34a, 32a Fig. 5B, P.4, “first icon 32a includes two arrow buttons 34a and 34b facing diagonally outside and inward of the model pattern 31, and a drag button 35 located at the center of the two arrow buttons 34a and 34b”, P.5- “When the operator places the pointer of the mouse 14 on the drag button 35 of the second icon 32 b and performs a drag operation in the outward direction of the bump 33, the bumps 33 of the model pattern 31 are selected according to the operation amount of the drag operation”, 2 arrow icon that is associated with the ability to change a parameter). 

With regard to Claim 7,
Chiang-Suzuki-Murphy teach the apparatus of claim 1, wherein the processing device is further configured to: detect a first dragging movement covering a distance in a vertical direction and/or a distance in a horizontal direction across the touch-sensitive display screen, wherein the dragging movement begins in an interior of the target region identifier, on the target region identifier, or outside but within a threshold distance of the target region identifier; and change a position of the target region identifier based on the distance in the horizontal direction and/or the distance in the vertical direction covered by the dragging movement (Murphy, [0117]-[0118], 'The user positions gate 365 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user's fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. Pinching in (e.g., bringing the two fingers closer together) reduces the distance between the two parallel lines of gate 371. Pinching out (e.g., moving the two fingers further apart) increases the distance between the two parallel lines of gate 371”; [0119], 'The above described gestures may be performed simultaneously. For example, while dragging two fingers 365 to position gate 371 a user may also be pinching in or out with two fingers 367 to adjust the size of gate 371”; selecting the lines of gate 371 would be within a threshold distance as broadly defined, and a horizontal and/or vertical movement of the fingers is capable of changing the height, width and/or angle of the view depending upon the specific movement being performed, Suzuki, Fig. 4, 34a, 32a Fig. 5B, P.4, “first icon 32a includes two arrow buttons 34a and 34b facing diagonally outside and inward of the model pattern 31, and a drag button 35 located at the center of the two arrow buttons 34a and 34b”, P.5- “When the operator places the pointer of the mouse 14 on the drag button 35 of the second icon 32 b and performs a drag operation in the outward direction of the bump 33, the bumps 33 of the model pattern 31 are selected according to the operation amount of the drag operation”, 2 arrow icon that is associated with the ability to change a parameter).

With regard to Claim 8,
Chiang-Suzuki-Murphy teach the apparatus of claim 7, wherein the processing device is configured, when configuring the ultrasound device to collect the color Doppler ultrasound data based on the target region identifier, to configure the ultrasound device to collect the color Doppler ultrasound data based on a region of the ultrasound image covered by the target region identifier (Chiang, Fig. 38 describes the process for adjusting the beamforming angle using the touch screen; Fig. 37 shows the angle of the color coded information 3708 aligned with the flow; [0192], “the capacitive multi-touch and AVAH LCD screen may enable a user to view the image from multi angles without losing resolution”; [0107], “As can be seen from FIG. 3C-3H, there has to be motion in the direction of the beam; if the flow is perpendicular to the beam, there is no relative motion from pulse to pulse receive, there is no flow detected. These differences can be measured as a direct time difference or, more usually, in terms of a phase shift from which the 'Doppler frequency' is obtained. They are then processed to produce either a color flow display or a Doppler sonogram. In FIG. 3C-3D, the flow direction is perpendicular to the beam direction, no flow is measured by Pulse Wave spectral Doppler. In FIG. 3G-3H when the ultrasound beam is steered to an angle that is better aligned to the flow, a weak flow is shown in the color flow map, and in addition flow is measured by Pulse Wave Doppler. In FIG. 3H, when the ultrasound beam is steered to an angle much better aligned to the flow direction in response to a moving, the color flow map is stronger, in addition when the correction angle of the PWD is placed aligned to the flow, a strong flow is measured by the PWD”, Murphy, [0117], [0106]-[0107]).

With regard to Claim 10,
Chiang-Suzuki-Murphy teach the apparatus of claim 1, wherein the first, second, and third degrees of freedom comprise, respectively, a height of the target region identifier, an angle of two opposite sides of the target region identifier, and a width of the target region identifier (Murphy, Fig. 8; [0118], “The gate 371 icon appears on main screen 130 and/or touchscreen 120 in a location corresponding to the relative location of the user's fingers on touch pad or touchscreen 110. The user positions gate 365 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user's fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. Pinching in (e.g., bringing the two fingers closer together) reduces the distance between the two parallel lines of gate 371. Pinching out (e.g., moving the two fingers further apart) increases the distance between the two parallel lines of gate 371. A user moves two fingers in a rotational manner 369 to change the angle of gate 371. Rotating two fingers 369 counter clockwise (as depicted) rotates gate 371 counter clockwise. Rotating two fingers 369 clockwise rotates gate 371 clockwise. A user may rotate gate 371 with these gestures to change the angle of gate 371 to be parallel with the primary orientation angle of vessel 361”; Fig. 8 shows the height of the gate 371 is changed, while rotating the gate 371 changes the angle as well as the width; further, the gate is capable of changing width independently as described in [0119], Suzuki, Fig. 3-4, Fig. 5A-5D).

With regard to Claim 11,
	Claim 11 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 12,
	Claim 12 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 13,
	Claim 13 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 14,
	Claim 14 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 15,
	Claim 15 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 16,
	Claim 16 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 17,
	Claim 17 is similar in scope to claim 7; therefore it is rejected under similar rationale.
With regard to Claim 18,
	Claim 18 is similar in scope to claim 8; therefore it is rejected under similar rationale.
With regard to Claim 20,
	Claim 20 is similar in scope to claim 10; therefore it is rejected under similar rationale.

With regard to Claim 21,
Chiang-Suzuki-Murphy teach the apparatus of claim 10, wherein the processing device is configured, when using the first and second icons to control the first, second, and third degrees of freedom of the target region identifier, to:
use the first icon to control the height of the target region identifier without changing the angle of the two opposite sides of the target region identifier (Murphy Fig. 8 shows the top line of gate 371 which is capable of controlling the height, and can be used to help control the angle, as described in [0118]-[0119], Suzuki, Fig. 4, 34C, Fig. 5D, user is able to modify a first parameter without changing a second parameter (change height without modifying the angle); and
use the second icon to control the width of the target region identifier without changing the angle of the two opposite sides of the target region identifier (Murphy Fig. 8 shows the bottom line of gate 371 which is capable of controlling the width, as described in [0118]-[0119], Suzuki, Fig. 4, 34a, 32a Fig. 5A-5C).

With regard to Claim 22,
	Claim 22 is similar in scope to claim 21; therefore it is rejected under similar rationale.
Response to Arguments
Applicant’s arguments, see 9-11, filed 9/23/2021, with respect to the rejection(s) of claims 1, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki. Suzuki teach the ability to use two independent icons that allow the control of first and second degree of freedom using a first icon See at least Fig. 3-4, Fig. 5D and allow the control of third degree of freedom using a second icon See at least Fig. 3-4, Fig. 5A-5C
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2019/0043387 filed by Dickie et al. teach the ability to use a touch screen for manipulating a target area over an ultrasound image See Figs. 4A-4D
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174